OPINION OF THE COURT
PER CURIAM.
Within the record provided on appeal, which does not contain a transcript there is nothing to sufficiently indicate that the judgment of the trial court was in error. We assume that evidence was presented supporting the trial judge’s finding of unconscionability, and we assume the plaintiff had the opportunity to present evidence as required by *15Capital Associates Inc. v Hudgens, 455 So.2d 651 (Fla. 4th DCA 1984). He found the contract itself unconscionable because it allowed the lessor to obtain possession of the leased equipment but did not require the value of the returned equipment as a credit. The judge, within his discretion and in conformity to the Uniform Commercial Code Sec. 672.302(2), refused to enforce the contract.
We affirm.